     Case 8:19-cv-00937-TJH-SP Document 16 Filed 09/04/19 Page 1 of 2 Page ID #:106



1 Lincoln D. Bandlow, Esq. (CA #170449)
      lincoln@bandlowlaw.com
2 LAW OFFICES OF LINCOLN BANDLOW, PC
      1801 Century Park East, Suite 2400
3 Los Angeles, CA 90067
      Tel.: (310) 556-9680
4 Fax: (310) 861-5550

5 Attorneys for Plaintiff
      Strike 3 Holdings, LLC
6

7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                         SOUTHERN DIVISION-SANTA ANA
9
10
      STRIKE 3 HOLDINGS, LLC,                    Case Number: 8:19-cv-00937-TJH-SP
11
                         Plaintiff,              Honorable Terry J. Hatter, Jr
12
      vs.
13                                               PLAINTIFF’S VOLUNTARY
   JOHN DOE subscriber assigned IP               DISMISSAL WITH PREJUDICE OF
14 address 172.90.49.130,
                                                 JOHN DOE SUBSCRIBER
15                       Defendant.              ASSIGNED IP ADDRESS
                                                 172.90.49.130
16

17
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
18
      3 Holdings, LLC hereby gives notice that its claims in this action against
19
      Defendant John Doe, subscriber assigned IP address 172.90.49.130, are
20
      voluntarily dismissed with prejudice.
21 Dated: September 4, 2019            Respectfully submitted,
22
                                      By: /s/ Lincoln D. Bandlow
23                                    Lincoln D. Bandlow, Esq.
24                                    LAW OFFICES OF LINCOLN BANDLOW, PC
                                      Attorney for Plaintiff
25

26

27

28
                                                 1
                 Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                 Case No. 8:19-cv-00937-TJH-SP
     Case 8:19-cv-00937-TJH-SP Document 16 Filed 09/04/19 Page 2 of 2 Page ID #:107



1                            CERTIFICATE OF SERVICE
2

3                       I hereby certify that on September 4, 2019, I electronically filed
4
      the foregoing document with the Clerk of the Court using CM/ECF and that service
5

6 was perfected on all counsel of record and interested parties through this system.

7

8
                                                            By: /s/ Lincoln D. Bandlow
9                                                           Lincoln D. Bandlow, Esq.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                 Case No. 8:19-cv-00937-TJH-SP
